Case 3:19-cv-01713-BAS-AHG Document 1-4 Filed 09/09/19 PageID.22 Page 1 of 3




                      EXHIBIT D
Case 3:19-cv-01713-BAS-AHG Document 1-4 Filed 09/09/19 PageID.2330 Rockefeller
                                                                    Page 2        of 3
                                                                               Plaza
                                                                                   New York, NY 10112




      August 6, 2019


      Via E-mail & Federal Express                                                 NBC Universal
      Louis R. Miller
      Miller Barondess, LLP
      1999 Avenue of the Stars
      Suite 1000
      Los Angeles, California 90067
      (31 0) 552-4400
      smiller@millerbarondess.com

      Re:     The Rachel Maddow Show

      Dear Mr. Miller:

               I am writing in response to your July 25, 2019letter concerning statements made
      about your client, One America News Network ("OAN"), on July 22, 2019 during The
      Rachel Maddow Show on MSNBC. While discussing an article published that same day
      by The Daily Beast concerning OAN reporter Kristian Rouz's simultaneous employment
      with the Russian government-funded outlet Sputnik, Ms. Maddow expressed her reaction
      to this report by stating that OAN "really literally is paid Russian propaganda." Your
      letter claims that this statement is false and defamatory. Your client, however, cannot
      state a valid legal claim for defamation.

              Your letter acknowledges that Mr. Rouz writes for Sputnik- indeed, it makes
      clear that Mr. Rouz has written 1,300 articles for the outlet, which is nearly one article
      per day for the past four and a half years. Importantly, your letter also does not dispute
      the fundamental fact that Sputnik is funded by the Russian government. Nor could you.
      The United States intelligence community has determined that Sputnik played a key role
      in the Russian government's interference in the 2016 election and the Department of
      Justice ordered Sputnik's affiliated U.S. entities to formally register as foreign agents.
      Mr. Rouz's compensation for the more than one thousand articles he wrote for Sputnik
      was essentially paid for by the Russian government.

              You also do not dispute that Mr. Rouz is employed by and writes for OAN.
      Indeed, you state that his job includes collecting and analyzing articles from other sources
      and writing articles for OAN based on those other sources. OAN, therefore, publishes
      content collected or created by a journalist who is also paid by the Russian government
      for writing over a thousand articles. Ms. Maddow's recounting of this arrangement is
      substantially true and therefore not actionable.
Case 3:19-cv-01713-BAS-AHG Document 1-4 Filed 09/09/19 PageID.24 Page 3 of 3



               Ms. Maddow's statement about OAN is also a protected opinion based on
      disclosed facts. In her broadcast, she stated the facts acknowledged in your letter
      concerning Mr. Rouz's compensation by Sputnik and Sputnik's funding by the Russian
      government. She then expressed her view that the implication of these facts is that OAN
      "really literally is paid Russian propaganda." Merriam-Webster defines "literally" to
      mean "in effect" and states that it is "used in an exaggerated way to emphasize a
      statement or description that is not literally true or possible." Similarly, Oxford
      Dictionaries defines "literally" to mean "[u]sed for emphasis while not being literally
      true." Ms. Maddow's comment could not have been reasonably understood to mean that
      the Russian government made checks payable to OAN; indeed, she specifically noted
      who was paid by Sputnik. Use of the word "literally" here is the kind of figure of speech
      that connotes opinion and thus cannot give rise to a defamation claim. See Cochran v.
      NYP Holdings, 210 F.3d 1036, 1038 (9th Cir. 2000) (per curiam).

              Your client, therefore, cannot assert a valid claim against The Rachel Maddow
      Show arising from the challenged statement. If you have any questions, or would like to
      further discuss this matter, please feel free to contact me at amy.wolf@nbcuni.com.




                                                           niversal News Group




                                              2
